                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                     CIVIL ACTION NO. 1:20-CV-00150-FDW-DSC
 MATTHEW PRESTON PICKARD,

                 Plaintiff,

    v.                                                               ORDER

 ANDREW M. SAUL,

                 Defendant.


         THIS MATTER is before the Court on Plaintiff’s Complaint (Doc. No. 1) and Defendant’s

Motion to Remand (Doc. No. 10) to the Commissioner for further administrative proceedings. The

Commissioner wishes to conduct further fact finding, including holding a new hearing. Plaintiff’s

counsel consents to the Government’s Motion for Remand.

         The Court finds good cause has been alleged for remand and that further administrative

fact-finding is warranted. Accordingly, the Court hereby REVERSES the Commissioner’s

decision under sentence four of 42 U.S.C. § 405(g) and REMANDS the case to the Commissioner

for further proceedings, including a new hearing. See Shalala v. Schaefer, 509 U.S. 292 (1993);

Melkonyan v. Sullivan, 501 U.S. 89 (1991).

         The Clerk of Court is respectfully directed to enter a separate judgment pursuant to Rule

58 of the Federal Rules of Civil Procedure.

         IT IS SO ORDERED.
                                         Signed: February 22, 2021




      Case 1:20-cv-00150-FDW-DSC Document 11 Filed 02/23/21 Page 1 of 1
